Citation Nr: 0422012	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION


Appellant had active military service from March 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for bilateral hearing loss and tinnitus.

Appellant testified in a video conference before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that testimony has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was received after the date of enactment of 
the VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).

In this case, appellant's claim was filed after enactment of 
the VCAA.  It appears that appellant did not receive the 
benefit of the duty-to-notify and duty-to-assist provisions 
of the VCAA before the adjudication of the claim.  The Board 
accordingly finds that there is an outstanding duty to notify 
in regard to this claim.

RO denied service connection for hearing loss because there 
is no evidence of hearing loss during appellant's military 
service.  However, the absence of a hearing disability during 
service is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  It does not appear that 
appellant was notified of the medical and lay evidence that 
would be acceptable under the Ledford and Hensley precedents.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The Board notes that appellant's Notice of Disagreement (NOD) 
requested that he be afforded a Compensation and Pension 
examination.  This has not been done.  Given that there is no 
medical evidence on file as to whether appellant's hearing 
loss is consistent with exposure to acoustic trauma, as 
opposed to degenerative or other pathologies, the Board 
considers a VA audiological examination to be necessary 
toward adjudication of the claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to hearing loss 
and tinnitus are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised that lay 
evidence is acceptable as evidence 
toward establishing the continuity of 
chronic hearing loss and tinnitus, and 
should be advised to "give us all he's 
got" in regard to these claims.

2.  RO should arrange appropriate VA 
ear, nose, and throat, and audiological 
examinations, to establish whether 
appellant has a current hearing 
disability and/or tinnitus.  To the 
extent possible, the examiner(s) should 
diagnose all pathologies that 
contribute to appellant's professed 
hearing disability and tinnitus, and 
render an opinion in regard to the 
etiology of each.  Specifically, it 
should be indicated whether any 
pathology found is the type associated 
with acoustic trauma, advancing age, 
disease, or other cause.  It should 
also be detailed whether hearing loss 
is worse on one side when compared with 
the other.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to 
examination(s).  After reviewing the 
file and examining the appellant, the 
examiner(s) should provide an opinion 
as to whether appellant has a current 
hearing disability and/or tinnitus, 
and, if so, whether it is more likely 
than not that said disability or 
disabilities was incurred in, or 
aggravated by, military service.  The 
rationale for the finding should be set 
forth.  If determination cannot be made 
without resort to speculation, the 
examiner(s) should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for bilateral hearing loss 
and tinnitus disability.  In order to 
comply with all notice and duty to 
assist provisions, the RO should 
conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




